The appellants' petition for rehearing presents no issues that were not fully considered and passed upon by the Court, but because of the earnestness with which the matter is presented, and the importance of the issues involved, the Court deems it proper to say that the petition has been carefully considered, and that no reason appears why the conclusions already stated should be changed.
The writer of this Court's opinion was not informed, until after the opinion was filed, that an order had been made in the cause granting permission to counsel on either side to review or criticize any former decision of this Court affecting the disposition of the present case, and therefore the opinion filed is incorrect to the extent that it states that appellants, in attacking the case of Holt v. Calhoun, 175 S.C. 481,179 S.E., 501, and asking that the same be overruled, failed to comply with Section 2 of Rule 8 of this Court. But as set forth in the opinion, this assumed lack of permission did not affect the disposition of the case by the Court. As there stated, this Court, "recognizing the importance of the questions presented, has given full consideration to the arguments of counsel which seek a decision herein that would in effect overrule that case."
Independently of the question whether the rulings in theHolt case and in prior decisions of this Court cited therein relied upon are sound, the fact is that in the present situation *Page 293 
both the people of the state, through the adoption of the 1935 constitutional amendment, and the Legislature, by the ratification of such amendment, clearly acted upon the law as declared in the Holt case; thus to the natural reluctance of this Court to disturb a rule of decision that has been followed over a course of years is added the consideration that such rule of decision in a large sense has been recognized in the fundamental law of the State.
The concern of the appellants that their counterclaims may be barred on the merits, independently of the constitutional problems, does not appear to be at all warranted. These counterclaims, as at present formulated, unmistakably rest upon views of the constitutional and statutory law of the State which are contrary to the decision filed. If counterclaims exist independently of such constitutional and statutory considerations, the procedure by amendment will afford the appellants every needed remedy; nor is there anything involved in the opinion filed which, upon a proper state of facts, would bar the institution of an independent action on the subject-matter of such counterclaims, should the adoption of that course be found desirable.
Suffice it to add that the Court's decision is limited to the facts of the present case. We are dealing solely with the compensation of the county treasurer, and with the disposition of fees that come into the hands of such officer; and then only in relation to such matters prior to the year 1935. The record is quite clear that the recovery in this case by respondent cannot extend beyond the year 1934.
Petition dismissed.
MR. CHIEF JUSTICE STABLER, MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE A.L. GASTON concur. *Page 294